              Case 19-10100-KHK         Doc 16   Filed 01/18/19 Entered 01/18/19 15:38:40      Desc Main
                                                 Document     Page 1 of 4


                                            IN THE UNITED STATES BANKRUPTCY COURT
                                              FOR THE EASTERN DISTRICT OF VIRGINIA
                                                         Alexandria Division
                         IN RE

                         ANITA LANGFORD HADDEN                       Case No. 19-10100-KHK
                                                                     Chapter 7
                              Debtor
                         U.S. BANK NATIONAL ASSOCIATION,
                         AS TRUSTEE, SUCCESSOR IN
                         INTEREST TO BANK OF AMERICA,
                         NATIONAL ASSOCIATION, AS
                         TRUSTEE, SUCCESSOR BY MERGER
                         TO LASALLE BANK NATIONAL                    Motion No.
                         ASSOCIATION, AS TRUSTEE FOR
                         MERRILL LYNCH MORTGAGE
                         INVESTORS TRUST, MORTGAGE
                         LOAN ASSET-BACKED
                         CERTIFICATES, SERIES 2006-MLN1
                         8950 Cypress Waters Blvd
                         Coppell, TX 75019

                              Movant
                         v.

                         ANITA LANGFORD HADDEN
                         15917 Canada Goose Loop
                         Woodbridge, VA 22191

                         and

                         JANET M. MEIBURGER
                         CHAPTER 7 TRUSTEE
                         The Meiburger Law Firm, PC
                         1493 Chain Bridge Road, Suite 201
                         McLean, VA 22101
    MARK MEYER
   DC BAR 475552              Respondents
   MD BAR 15070
   VA BAR 74290

     ROSENBERG &                            MOTION FOR RELIEF FROM AUTOMATIC STAY
   ASSOCIATES, LLC
4340 East West Highway
       SUITE 600                COMES NOW, U.S. Bank National Association, as Trustee, successor in
 BETHESDA, MD 20814
    (301) 907-8000       interest to Bank of America, National Association, as Trustee, successor by merger
 FILE NUMBER: 72503
                         to LaSalle Bank National Association, as Trustee for Merrill Lynch Mortgage
                         Investors Trust, Mortgage Loan Asset-Backed Certificates, Series 2006-MLN1, its
                         successors and/or assigns, movant, by its attorneys, Mark D. Meyer, Esq., and
                         Rosenberg & Associates, LLC, and respectfully represents as follows:
              Case 19-10100-KHK         Doc 16    Filed 01/18/19 Entered 01/18/19 15:38:40       Desc Main
                                                  Document     Page 2 of 4


                               1. Jurisdiction is based on 11 U.S.C. Section 362(d)-(f).

                               2. On or about January 10, 2019, Anita Langford Hadden ("Debtor") filed a
                         Voluntary Petition in the Court under Chapter 7 of the Bankruptcy Code.

                               3. Janet M. Meiburger is the Chapter 7 trustee of the Debtor's estate.

                                4. At the time of the initiation of these proceedings, the Debtor owned a
                         parcel of fee simple real estate improved by a residence with a legal description of
                         "Lot 8, Section Four (4), Riverside Station, as the same appears duly dedicated,
                         platted and recorded as Instrument No. 200412220216286 and as shown on a
                         corresponding Plat recorded as Instrument No. 200412220216287, among the
                         Land Records of Prince William County, Virginia." also known as 15917 Canada
                         Goose Loop, Woodbridge, VA 22191 (hereinafter "the subject property").

                               5. The subject property is encumbered by a Deed of Trust securing the note,
                         which is currently held by the movant. Attached are redacted copies of any
                         documents that support the claim, such as promissory notes, purchase order,
                         invoices, itemized statements of running accounts, contracts, judgments,
                         mortgages and security agreements in support of right to seek a lift of the
                         automatic stay and foreclose if necessary.

                                 6. U.S. Bank National Association, as Trustee, successor in interest to Bank
                         of America, National Association, as Trustee, successor by merger to LaSalle Bank
                         National Association, as Trustee for Merrill Lynch Mortgage Investors Trust,
                         Mortgage Loan Asset-Backed Certificates, Series 2006-MLN1 directly or through
                         an agent, has possession of the promissory note and held the note at the time of
                         filing of the Movant’s Motion for Relief from the Stay. The promissory note has
                         been duly indorsed.

                               7. The total amount due under the Deed of Trust securing the Movant as of
                         January 14, 2019, including attorney's fees and court costs, is approximately
                         $301,106.20.

                               8. The Debtor is in default under the Deed of Trust, and the Movant has
                         accelerated the entire balance of the Note and Mortgage and interest continues to
                         accrue.
    MARK MEYER
   DC BAR 475552               9. The Debtor is behind in his/her monthly mortgage payments, and equity in
   MD BAR 15070
   VA BAR 74290          the Debtor's residence is dissipating.
     ROSENBERG &
   ASSOCIATES, LLC
4340 East West Highway         10. The Movant lacks adequate protection of its interest in the subject
       SUITE 600
 BETHESDA, MD 20814
                         property.
    (301) 907-8000
 FILE NUMBER: 72503
              Case 19-10100-KHK         Doc 16   Filed 01/18/19 Entered 01/18/19 15:38:40      Desc Main
                                                 Document     Page 3 of 4


                                 11. The Movant has been and continues to be irreparably injured by the stay
                         of Section 362 of the Bankruptcy Code, which prevents the Movant from enforcing
                         its rights under the Note and Deed of Trust.

                              12. Cause exists for lifting the automatic stay imposed by Section 362 of the
                         Bankruptcy Code to enable the Movant to enforce its rights under its Note and
                         Deed of Trust.

                                WHEREFORE, the Movant, U.S. Bank National Association, as Trustee,
                         successor in interest to Bank of America, National Association, as Trustee,
                         successor by merger to LaSalle Bank National Association, as Trustee for Merrill
                         Lynch Mortgage Investors Trust, Mortgage Loan Asset-Backed Certificates, Series
                         2006-MLN1 its successors and/or assigns, respectfully requests that this Honorable
                         Court:

                                 1. Enter an order terminating the automatic stay imposed by Section 362 of
                         the Bankruptcy Code to enable it to proceed with a foreclosure sale, accept a deed
                         in lieu or agree to a short sale of the real property and improvements located at
                         15917 Canada Goose Loop, Woodbridge, VA 22191; and

                               2. Grant such other and further relief as may be just and necessary.


                                                              ___________________________________
                                                              /s/ Mark D. Meyer, Esq.
                                                              Mark D. Meyer, Esq.
                                                              VA Bar 74290

                                                              Rosenberg & Associates, LLC
                                                              4340 East West Highway, Suite 600
                                                              Bethesda, MD 20814
                                                              301-907-8000




    MARK MEYER
   DC BAR 475552
   MD BAR 15070
   VA BAR 74290

     ROSENBERG &
   ASSOCIATES, LLC
4340 East West Highway
       SUITE 600
 BETHESDA, MD 20814
    (301) 907-8000
 FILE NUMBER: 72503
              Case 19-10100-KHK          Doc 16   Filed 01/18/19 Entered 01/18/19 15:38:40        Desc Main
                                                  Document     Page 4 of 4


                                                     CERTIFICATE OF SERVICE
                                I hereby certify that on the 18th day of January, 2019, I reviewed the Court’s
                         CM/ECF system and it reports that an electronic copy of the foregoing Motion for
                         Relief from the Automatic Stay will be served electronically by the Court’s CM/ECF
                         system on the following:

                         Janet M. Meiburger, Trustee


                                I hereby further certify that on the 18th day of January, 2019, a copy of the
                         foregoing Motion for Relief from the Automatic Stay was also mailed first class
                         mail, postage prepaid to:

                         Anita Langford Hadden
                         15917 Canada Goose Loop
                         Woodbridge, VA 22191

                                                               /s/ Mark D. Meyer, Esq.
                                                               ___________________________________
                                                               Mark D. Meyer, Esq.




    MARK MEYER
   DC BAR 475552
   MD BAR 15070
   VA BAR 74290

     ROSENBERG &
   ASSOCIATES, LLC
4340 East West Highway
       SUITE 600
 BETHESDA, MD 20814
    (301) 907-8000
 FILE NUMBER: 72503
